DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “acetic”; this is an adjective which is missing the noun it modifies. It appears that this should recite “acetic acid”; for the purposes of examination it will be treated as such but correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-1113, 17, 18, 21, 27, 28 of U.S. Patent No. 10568541. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 58, claim 1 of ‘541 is also directed to a method for detecting whether a subject has a respiratory disease or for monitoring a subject with a respiratory disease, the method comprising: receiving, at a portable apparatus having a gas chromatograph coupled to a detector array, ambient air to be inhaled by the subject, wherein the portable apparatus includes the gas chromatograph and the detector array replaceably mounted to a substrate of the portable apparatus; filtering, by a volatile organic compound (VOC) filter, the ambient air to remove at least a portion of background VOC content in the ambient air; further filtering, by a nitric oxide (NO) filter, the ambient air to remove at least a portion of background NO content from the ambient air; providing, at the portable apparatus, at least a portion of the ambient air to the subject to be inhaled; receiving, at the portable apparatus, breath exhaled from the subject; contacting the breath exhaled from the subject with the gas chromatograph mounted to the substrate of the portable apparatus; producing, by the detector array coupled to the gas chromatograph and mounted to the substrate of the portable apparatus, an indicator based on the exhaled breath from the subject, the indicator being produced based at least in part on one or more analytes in the breath exhaled from the subject, and the indicator being indicative of one or more biomarkers in the exhaled breath; and 8544P009C - Preliminary Amendment - 3 - ClaimsWBD 49103907_1analyzing, by an analysis circuit disposed on the portable apparatus, the indicator to determine whether the subject has the respiratory disease, wherein the determination is made based on an NO concentration level in conjunction with VOC detection from the breath exhaled from the subject; the Examiner notes that asthma is a respiratory disease.  
Regarding claim 59, claim 2 of ‘541 also recites that analyzing the indicator includes determining a severity level of the respiratory disease.  
Regarding claim 60, claim 4 of ‘541 also recites that the VOC is one of a group consisting of 4-methyloctane, 2,4-dimethylheptane, isopropanol, toluene, isoprene, alkane, acetic acid, acetone, 2,6,11-trimethyl dodecane, 3,7-dimethyl undecane, 2,3-dimethyl heptane and a combination thereof.  
Regarding claim 61, claim 5 of ‘541 also recites obtaining, by the portable apparatus, periodic breath samples to monitor an efficacy of a therapeutic.  
Regarding claim 62, claim 6 of ‘541 also recites that the portable apparatus further includes a spirometer and a preconcentrator mounted thereon, and wherein the method further comprises: measuring or controlling, by the spirometer, a volume and speed of airflow from the breath of the subject; and increasing, by the preconcentrator, a concentration of the one or more analytes in the breath exhaled from the subject.  
Regarding claim 63, claim 9 of ‘541 also recites that the preconcentrator contains a substance having affinity for NO and VOCs.  
Regarding claim 64, claim 8 of ‘541 also recites that the breath exhaled from the subject is received via a ventilator in fluid communication with a lung of the subject.  
Regarding claim 65, claim 10 of ‘541 also calls for monitoring, by the portable apparatus, the ambient air;  8544P009C - Preliminary Amendment - 4 - Claims WBD 49103907_1presenting an environmental warning to the subject when a baseline concentration level of the background VOC content in the ambient air is above a threshold level.  
Regarding claim 66, claim 11 of ‘541 also calls for determining a baseline concentration level of both background NO content and background VOC content in the ambient air; and saving the baseline concentration level, wherein the indicator is produced by subtracting the baseline concentration level from output data associated with breath exhaled from the subject.  
Regarding claim 67, claim 13 of ‘541 also recites that the indicator is analyzed via a pattern recognition algorithm.  
Regarding claim 68, claim 17 of ‘541 also recites that analyzing the indicator includes determining a level of the one or more biomarkers present in the breath from the subject.  
Regarding claim 69, claim 18 of ‘541 also recites that the detector array includes at least one of an acoustic resonator or a resistive sensor with a surface coating, wherein the surface coating is capable of absorbing or chemically interacting with one or more biomarkers present in the exhaled breath.  
Regarding claims 70 and 72, claim 21 of ‘541 is also directed to a portable apparatus for detecting whether a subject has a respiratory disease or for monitoring a subject with the respiratory disease, the apparatus comprising: a gas chromatograph and a detector array replaceably mounted to a substrate, the gas chromatograph and the detector array adapted to receive exhaled breath from the subject, the detector array producing an indicator based at least in part on the one or more analytes in the breath exhaled from the subject, and the indicator being indicative of one or more biomarkers in the exhaled breath; a preconcentrator coupled to the gas chromatograph and the detector array, wherein the preconcentrator increases a concentration of 8544P009C - Preliminary Amendment - 5 - Claims WBD 49103907_1one or more analytes in the exhaled breath and directs the increased concentration of the one or more analytes to the gas chromatograph; and an analysis circuit disposed on the portable apparatus to analyze the indicator to determine whether the subject has the respiratory disease, wherein the determination is made based on an NO concentration level in conjunction with VOC detection from the breath exhaled from the subject.  
Regarding claims 70 and 71, claims 27 and 28 are directed to use of such an apparatus which comprises a gas chromatograph and a detector array replaceably mounted to a substrate, the gas chromatograph and the detector array adapted to receive exhaled breath from the subject, the detector array producing an indicator based at least in part on the one or more analytes in the breath exhaled from the subject, and the indicator being indicative of one or more biomarkers in the exhaled breath; a preconcentrator coupled to the gas chromatograph and the detector array, wherein the preconcentrator increases a concentration of 8544P009C - Preliminary Amendment - 5 - Claims WBD 49103907_1one or more analytes in the exhaled breath and directs the increased concentration of the one or more analytes to the gas chromatograph; and an analysis circuit disposed on the portable apparatus to analyze the indicator to determine whether the subject has the respiratory disease, wherein the determination is made based on an NO concentration level in conjunction with VOC detection from the breath exhaled from the subject and to determine a level of background VOC content and communicate a warning alert to the subject when the level of background VOC content exceeds a threshold level.  
Regarding claim 73, the Examiner notes that breath is inherently a fluid and a gas chromatograph inherently operates to represent detector response versus time. 
Regarding claims 74 and 76, claim 27 of ‘541 is also directed to a method for detecting whether a subject has a respiratory disease or monitoring a subject with a respiratory disease said method comprising: receiving, at a handheld apparatus having a gas chromatograph coupled to a detector array, breath exhaled from said subject, wherein the handheld apparatus includes the gas chromatograph and the detector array replaceably mounted to a substrate of the handheld apparatus; increasing, by a preconcentrator on the handheld apparatus, a concentration of one or more analytes in the breath exhaled from said subject;  8544P009C - Preliminary Amendment - 6 - Claims WBD 49103907_1contacting the increased concentration of the one or more analytes with the gas chromatograph mounted to the substrate of the handheld apparatus; producing, by the detector array on the handheld apparatus, an indicator based on the exhaled breath from said subject, the indicator being produced based at least in part on the one or more analytes in the breath exhaled from said subject, and the indicator being indicative of one or more biomarkers in the exhaled breath; and analyzing, by an analysis circuit disposed on said handheld apparatus, said indicator to determine an NO concentration level in conjunction with one or more VOCs from the breath exhaled from said subject.  
Regarding claim 75, claim 28 of ‘541 is also directed to determining a level of background VOC content; and communicating a warning alert to the subject when the level of background VOC content exceeds a threshold level.  
Regarding claim 77, the Examiner notes that breath is inherently a fluid and a gas chromatograph inherently operates to represent detector response versus time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791